Fuld and Van Voorhis, JJ. (concurring in result).
We concur for affirmance, since in two of the cases before us — (1) Wright and Belcher and (2) Navarro — defense counsel expressly waived a reading of the rights and charges and in the third—•Simpson—defendant’s attorney specifically requested that the case be sent to a one-Judge trial part. Such conduct, we agree, obviated the need to give the advice required by section 40 of the New York City Criminal Court Act. However, we cannot agree that this statute’s mandate that a defendant “ be advised that he has the right to a trial in a part of the court held by a panel of three of the judges ” need not be complied with, indeed may be ignored, merely because the defendant happens to be represented by a lawyer.
Chief Judge Desmond and Judges Burke, Scileppi and Keating concur with Judge Bergan ; Judges Fuld and Van Voorhis concur in result in a separate memorandum.
Judgments affirmed.